Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1-20 are currently under examination, wherein claims 3-6, 8, 10 and 11 have been amended and claims 12-20 have been newly added in applicant’s preliminary amendment filed on November 21st, 2021.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-3, 5, 6, 8, 9, 11, 12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriyama et al. (US Pub. 2009/0137771 A1).
	With respect to claims 1-3, 5, 6, 8, 9, 11, 12 and 16-20, Moriyama et al. (‘771 A1) discloses a solder paste comprising a flux containing a rosin; a dicarboxylic acid (i.e. the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 4, 7, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (‘771 A1).
	The teachings of Moriyama et al. (‘771 A1) regarding claims 1-3, 5, 6, 8, 9, 11, 12 and 16-20 have been discussed above.
	With respect claims 4, 7 and 13-15, Moriyama et al. (‘771 A1) discloses that the triphenylphosphine oxide and imidazole are ordinarily useful in amounts less than 500 ppm (0.05%) (paragraph [0052]). The highest contents of the triphenylphosphine oxide and imidazole disclosed by Moriyama et al. (‘771 A1) would be close to the lowest contents as claimed. Furthermore, it is well held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In re Boesch, 617, F.2d 272, 205 USPQ 215 (CCPA 1980). In the instant case, the weight content ranges of the triphenylphosphine oxide and imidazole are result effective variables, because they would directly affect the usefulness of the flux in terms of activating the surfaces to be soldered as disclosed by Moriyama et al. (‘771 A1) (paragraphs [0052] and [0056]). 
	With respect to claim 10, it would have been obvious to one skilled in the art to use the flux disclosed by Moriyama et al. (‘771 A1) in a flux cored solder with an expectation of success, because like a solder paste, a flux cored solder is another well-known application of a flux for soldering.

















Conclusions
4.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

7/6/2021